 


109 HR 3184 IH: To ensure that countries that have signed a Small Quantities Protocol also sign, ratify, and implement the Additional Protocol and provide access by IAEA inspectors to their nuclear-related facilities and to direct the United States Permanent Representative to the IAEA to make every effort to rescind and eliminate the Small Quantities Protocol and ensure compliance by all Member States of the IAEA with IAEA obligations and the purposes and principles of the Charter of the United Nations.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3184 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Ms. Ros-Lehtinen (for herself and Mr. Lantos) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To ensure that countries that have signed a Small Quantities Protocol also sign, ratify, and implement the Additional Protocol and provide access by IAEA inspectors to their nuclear-related facilities and to direct the United States Permanent Representative to the IAEA to make every effort to rescind and eliminate the Small Quantities Protocol and ensure compliance by all Member States of the IAEA with IAEA obligations and the purposes and principles of the Charter of the United Nations. 
 
 
1.Small Quantities Protocol 
(a)FindingsCongress finds the following: 
(1)There are 87 countries that are signatories to the Small Quantities Protocol as part of their existing safeguards and inspection agreement with the International Atomic Energy Agency (IAEA). 
(2)The Small Quantities Protocol was originally intended to conserve limited safeguards resources by foregoing inspections in small countries in stable regions that had little or no nuclear materials and no nuclear facilities. 
(3)Unfortunately, at a time when terrorism and private nuclear black-market supplier networks exist and flourish by taking advantage of small countries with lax government regulations and oversight, the Small Quantities Protocol may become a hindrance to the timely detection by the IAEA of illicit nuclear proliferation activities.  
(4)It has also become clear that some countries, such as Saudi Arabia, are not in secure and stable regions of the world and concerns have been raised about their possible interest in nuclear technology. 
(5)Saudi Arabia, a signatory to a Small Quantities Protocol as of June 16, 2005, is one of 27 non-nuclear members of the Treaty on the Non-Proliferation of Nuclear Weapons (21 UST 483) (commonly referred to as the Nuclear Nonproliferation Treaty or the NPT) but is only willing to provide the IAEA with additional information and access if all other parties are required to comply. 
(6)The Small Quantities Protocol allows countries to possess up to the following amounts of nuclear material without having to report such to the IAEA: 
(A)Ten tons of natural uranium. 
(B)Twenty tons of depleted uranium, depending on the degree of enrichment. 
(C)One kilogram of plutonium. 
(7)Countries party to the Small Quantities Protocol can continue to secretly work on nuclear facilities for up to six months before such facilities are operational. 
(8)The Small Quantities Protocol therefore makes it difficult for the IAEA to evaluate the nuclear program of a Small Quantities Protocol country or to verify that such a country meets the conditions required to operate under the Small Quantities Protocol.  
(9)According to an IAEA report circulated to the Member States on the Board of Governors of the IAEA, the Small Quantities Protocol has the effect of holding in abeyance the implementation of most of the safeguard’s measures as well as limiting obligations to provide certain information and the right to request access to relevant locations.
(10)The Additional Protocol to the Safeguards Agreements between the IAEA and Member States of the IAEA empowers the IAEA to seek a broad range of information about all aspects of a country’s nuclear and nuclear-related activities. The Additional Protocol also provides broader right of access for IAEA inspectors to nuclear and nuclear-related facilities and contains measures to improve the effectiveness of safeguards for such activities. 
(11)The Additional Protocol is therefore an important means of addressing some of the concerns outlined above, particularly concerning rights of access to certain information. 
(b)Statement of CongressCongress declares that, in light of the findings described in subsection (a), the United States should use all diplomatic, political, and economic means necessary to persuade all countries currently with a Small Quantities Protocol to renounce their Small Quantities Protocol and to sign, ratify, and implement the Additional Protocol at the earliest possible date.  
(c)United States policy 
(1)Requirements 
(A)In generalThe President shall use all available political, economic, and diplomatic tools to ensure that each United States ally or recipient of United States assistance that has signed a Small Quantities Protocol with the IAEA, also signs, ratifies, and implements the Additional Protocol and provides immediate access for IAEA inspectors to its nuclear-related facilities. 
(B)DefinitionIn this paragraph, the term United States assistance means assistance under any provision of law with respect to which amounts are appropriated under the foreign operations, export financing, and related programs appropriations Act for a fiscal year.  
(2)Limitation on assistanceIf a country has signed a Small Quantities Protocol with the IAEA but does not satisfy the requirements specified in paragraph (1), the President shall prohibit the provision or transfer of each of the following to the country: 
(A)Assistance under part II of the Foreign Assistance Act (22 U.S.C. 2301 et seq.), other than assistance under chapter 6 of part II of such Act (22 U.S.C. 2348 et seq.). 
(B)Assistance under section 23 of the Arms Export Control Act (22 U.S.C. 2763). 
(C)Defense articles, defense services, or design and construction services under the Arms Export Control Act (22 U.S.C. 2751 et seq.), including defense articles and defense services licensed or approved for export under section 38 of that Act (22 U.S.C. 2778). 
(D)Dual use goods or technology. In this subparagraph, the term dual use goods or technology means goods or technology that are specifically designed or developed for civil purposes but which also may be used or deployed in a military or proliferation mode. Such term does not include purely commercial items. 
(3)WaiverThe President may waive the limitation on assistance to a country described in paragraph (2) for not more than one fiscal year if, at least 30 days before such waiver is to take effect, the President certifies to the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate that— 
(A)such waiver is vital to the national security of the United States; and 
(B)such country has undertaken substantial measures to comply with the requirements of paragraph (1). 
(d)Actions at IAEAThe President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to make every effort to ensure that the IAEA changes the policy regarding the Small Quantities Protocol in order to— 
(1)rescind and eliminate the Small Quantities Protocol; 
(2)require that any IAEA Member State that has previously signed a Small Quantities Protocol to sign, ratify, and implement the Additional Protocol, provide immediate access for IAEA inspectors to its nuclear-related facilities, and agree to the strongest inspections regime of its nuclear efforts; and 
(3)require that any IAEA Member State that does not comply with paragraph (2) to be ineligible to receive nuclear material, technology, equipment, or assistance from any IAEA Member State and subject to the penalties described in subsection (e). 
(e)Penalties 
(1)In generalThe President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to ensure that a Member State of the IAEA that is under investigation for a breach of or noncompliance with its IAEA obligations or the purposes and principles of the Charter of the United Nations has its privileges suspended, including— 
(A)limiting its ability to vote on its case; 
(B)being prevented from receiving any technical assistance; and 
(C)being prevented from hosting meetings. 
(2)Termination of penaltiesThe penalties specified under paragraph (1) shall be terminated when such investigation is concluded and such Member State is no longer in such breach or noncompliance. 
(f)ReportNot later than 90 days after the date of the enactment of this Act and every 180 days thereafter, the President shall submit to the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate a report that includes the following information: 
(1)A description of progress made towards achieving the requirements described in subsection (c) and the policy changes described in subsection (d). 
(2)A description of any penalties under subsection (e) that have been imposed and a list of those countries that have been subject to such penalties. 
(3)A list of countries that have a Small Quantities Protocol with the IAEA, including— 
(A)their level of cooperation with safeguards inspections of their nuclear facilities; 
(B)whether they have signed, ratified, and implemented the Additional Protocol; 
(C)the type and amount of assistance received from the IAEA; and 
(D)the type and amount of assistance received from each IAEA Member State. 
(4)A description of United States strategy to ensure compliance by United States allies and recipients of United States assistance with the requirements described in subsection (c) and the policy changes described in subsection (d).  
 
